DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments with respect to the teaching reference of Nakazawa are addressed since the teachings of Nakazawa are being used in the current rejection, albeit with a different primary reference in view of the claim amendments. Applicant argues that Nakazawa’s disclosure of less than 300 ml/minute/cm2 does not make obvious less than 5 ml/minute/cm2. This is not found persuasive as less than 300 ml/min/cm2 encompasses all values below 300 ml/min/cm2. With respect to applicant’s arguments that Nakazawa‘s sizing agent is not the same as a coating overlying a textile to form a composite coating, the teachings of Nakazawa were not relied upon for a coating as claimed. Rather, the prior art of Argentine was relied upon for its teaching of a coating. Nakazawa is relied on only for its teaching of a known and appropriate water permeability rate of a woven medical textile. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 21, 24-28, 31-34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapadia et al. (US 4,816,028). 
Regarding claim 14, Kapadia discloses a woven implantable textile comprising a continuous length of woven textile having warp and weft, and a first woven region (see examiner-annotated figure below) and a second woven region (see figure below) of a common face wherein the first woven region is formed from a first woven construction (leno), wherein the second woven region is formed from a second woven construction (plain/twill), wherein the first woven construction are alternatively selected from the woven construction including a plain weave, twill weave, warp rib weave, weft rib weave, satin weave, leno weave, mock leno weave, crepe weave, basket weave, and a herringbone weave such that the first woven construction (leno) is different than the second woven construction (plain/twill), and wherein the warp and weft are independently selected from monofilament or multifilament yarns consisting of PET, PTFE, collage, PGA, PGS, PLA, PCL or combinations thereof.  In particular, Kapadia discloses that the warp and weft comprise multifilament PET yarn (see claim 5). It is noted that the second woven region can be selected such that it comprises only a plain or only a twill weave.

    PNG
    media_image1.png
    674
    625
    media_image1.png
    Greyscale

The first woven region includes a plurality of repeating units of the first woven construction and the second woven region includes a plurality of repeating units of the second woven construction. It is noted that the term “unit” has been given its broadest reasonable interpretation of “a single thing, person, or group that is a constituent of a whole”. Please see the examiner-annotated reproduction of fig. 3 below, on which one of the repeating units of the first woven construction and one of the repeating units of the second woven construction are labelled, noting that these units are repeated in the up/down direction of fig.3 as viewed below. 

    PNG
    media_image2.png
    660
    606
    media_image2.png
    Greyscale

Regarding claim 15, the first (leno) and second (plain/twill) woven constructions are each alternatively selected from the group consisting of plain, twill, warp rib, weft rib, leno and mock leno weaves. 
Regarding claim 34, the plurality of repeating units of the first woven region includes at least four repeating units of the first woven construction (e.g., the first woven region as labelled above in figure 3 has 6 repeating units).  
Regarding claim 24, Kapadia discloses a woven implantable textile comprising a continuous length of woven textile having warp and weft, and a first woven region, a first transition region, a second woven region, and a second transition region, and a third woven region of a common face (see examiner-annotated reproduction of fig. 3 below, on which each of the claimed regions is labelled), wherein the first woven region is formed from a first woven construction (leno), the second woven region is formed from a second woven construction (plain/twill), and the third woven region is formed from a third woven construction (leno), wherein the first and second woven constructions are alternatively selected form the group of woven constructions consisting of a plain weave, twill weave, warp rib weave, weft rib weave, leno weave, and a mock leno weave such that the first woven construction (leno) is different from the second woven construction (plain/twill), wherein the third woven construction (leno) is also alternatively selected relative to the second woven construction from the same group identified above such that the third woven construction (leno) is different from the second woven construction (plain/twill), wherein the second woven region is disposed between the first and third woven regions along the continuous length of the woven textile, and wherein the first transition region is disposed between the first and second woven regions and the second transition region is located between the second and third woven regions. Note that the term “transition” is given its broadest reasonable interpretation of “a change or shift from one state, subject, place, etc. to another; something that links one state, subject, place, etc. to another: a connecting part or piece” (https://www.merriam-webster.com/dictionary/transition).

    PNG
    media_image1.png
    674
    625
    media_image1.png
    Greyscale

Regarding claim 21, the textile includes a PET yarn in the warp (claim 5 of Kapadia).
Regarding claim 25, the 1st and 3rd woven constructions (leno) are the same (see above).
Regarding claims 27-28 and 34, each of the first, second, and third woven regions includes at least four of repeating units of the respective first, second, and third woven constructions (noting that each of the 1st, 2nd, and 3rd woven regions include 6 repeating units in the figure below, but likely have many more since there are 140 to 170 warp threads per inch and 60 to 80 weft threads per inch according to claim 8 of Kapadia).  

    PNG
    media_image2.png
    660
    606
    media_image2.png
    Greyscale

Regarding claims 31 and 32, the first and third woven constructions are leno and the second woven construction is a plain/twill weave (see above).
Regarding claim 36, see the examiner-annotated figures above, wherein a first transition region is identified between the first and second woven regions. 
Regarding claims 26 and 33, see the examiner-annotated figure below, wherein the first (plain) and third (twill) woven constructions are different. First and second transition regions are not labelled on the drawings, but can be considered the entire region located between the 1st and 2nd region and the entire region located between the 2nd and 3rd regions, respectively. Note that the term “transition” is being given its broadest reasonable interpretation of “a change or shift from one state, subject, place, etc. to another; something that links one state, subject, place, etc. to another: a connecting part or piece” (https://www.merriam-webster.com/dictionary/transition). 

    PNG
    media_image3.png
    684
    658
    media_image3.png
    Greyscale


Claims 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuno et al. (US 2021/0054545). Regarding claims 14-16 and 19 Okuno discloses a woven implantable textile comprising a continuous length of woven textile having a warp and weft, a first woven region (white portion in fig. 1, including large-diameter portion A and white portion of “tapered portion”; [0063]) and a second woven region (see shaded portion of tapered portion and shaded branch portions) of a common face, wherein the first woven region is formed from a first woven construction, in particular a plain weave (see exploded view in fig. 1 and claim 1; [0063]), and the second woven region is formed from a second woven construction, in particular a weft rib weave (see exploded view of fig. 1 and claim 1; [0063]; wherein second weave may be a 1/2 weft rib as shown in fig. 5), such that the first and second woven constructions are different. The warp and weft are independently selected from monofilament or multifilament yarns consisting of PET ([0097] – see esp. last sentence). 
Regarding claim 19, Okuno discloses a bioresorbable coating overlying the textile ([0092]) to form a composite coating, wherein the composite coating is less than 100 micrometers thick and has a water permeability of less than 5 ml/minute/cm2 ([0092], [0085], [0088], noting that Okuno discloses that “There is no lower limit of the water permeability of the woven fabric. It is not less than 0 ml/min/cm2”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kapadia in view of Argentine et al., (US2017/0360993A1) herein “Argentine”.
Re. claim 17, Kapadia is silent about a bioresorbable coating overlying the textile, the coating selected from the group consisting of polycaprolactone (PCL), polylactic acid (PLA), polyglycolic acid (PGA), poly(lactic-co-glycolic acid) (PLGA), poly(glycerol sebacate) (PGS), Lysine-poly(glycerol sebacate) (KPGS), poly(glycerol sebacate urethane) (PGSU), amino-acid incorporated PGS, and combinations thereof, thereby forming a composite textile.
However, Argentine teaches a similar device in the same field of endeavor which is implantable stent graft, wherein the stent graft of Argentine to be coated by a hydrogel coating 108 which is made of poly(lactic acid) which is readily degraded to components. The hydrogel coating/composition can include various stabilizing polymers and active agents to mediate various complication associated with implantation of a stent graft within the blood vessel. ([0002]). Furthermore, the hydrogel coating 108 made of poly(lactic acid) can be easily absorbed or cleared from the body ([0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile of Kapadia’s device to include hydrogel poly(lactic acid) coating as taught and suggested by Argentine in order to advance mediation various complications associated with implantation of the stent graft within the blood vessel.  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia, in view of Argentine, further in view of Nakazawa et al. (WO2017126009A1), herein “Nakazawa”, (Using Nakazawa US20190015192A1 as English Translation).
Re. claim 18, combination of Kapadia and Argentine is silent about wherein the composite textile exhibits a water permeability of less than 5 milliliters/minute/centimeter2.
However, Nakazawa teaches a similar device, in the same field of endeavor which is textile, wherein the textile of Nakazawa is made from a fabric having a water permeability of 300 cc/min/cm2 or less (which means it could be 5 milliliters/minute/centimeter2 or less) for enhancing low water permeability (Abstract – See Nakazawa English Translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite textile of combined Kapadia and Argentine’s device to have a water permeability less than 5 ml/min/cm2 as taught and suggested by Nakazawa for enhancing low water permeability.
Re. claim 19, Kapadia is silent about a coating overlying the textile to form a composite textile, the composite textile being less than 100 micrometers thick and having a water permeability of less than 5 milliliters/minute/centimeter’.
However, Argentine teaches a similar device in the same field of endeavor which is
 implantable stent graft, wherein the stent graft of Argentine is coated by a hydrogel coating 108 which has a thickness of 0.1 micrometer ([0040]). The hydrogel coating/composition can include various stabilizing polymers and active agents to mediate various complication associated with implantation of a stent graft within the blood vessel ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile of Kapadia’s device to include hydrogel coating having a 0.1 micrometer thickness as taught and suggested by Argentine in order to advance mediation various complications associated with implantation of the stent graft within the blood vessel.
But the combination of Kapadia and Argentine is silent about the composite textile exhibits a water permeability of less than 5 milliliters/minute/cm2, or the thickness of the composite textile.
Nakazawa teaches a similar device, in the same field of endeavor which is textile, wherein the textile of Nakazawa is made from a fabric having a water permeability of 300 cc/min/cm? or less (which means it could be 5 milliliters/minute/centimeter? or less) for enhancing low water permeability (Abstract - See Nakazawa English Translation). Nakazawa further discloses that the textile may have a thickness of 10 to 90 micrometers ([0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite textile of combined Kapadia and Argentine’s device to have a water permeability of less than 5 ml/min/cm2 as taught and suggested by Nakazawa for enhancing low water permeability, and to have a thickness of 10 to 90 micrometers for a desirably small profile ([0017], [0031]). It is noted that the presence of a 0.1 micrometer coating as taught by Argentine results in a composite textile with a thickness that is still less than 100 micrometers.
 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kapadia, in view of Suokas et al., (US20070134292) herein “Suokas”.
Re. claim 20, Kapadia is silent about wherein the textile exhibits an average pore size of 10 micrometers to 800 micrometers in at least one woven region.
However, Suokas teaches a similar device, in the same field of endeavor which is textile, wherein the textile of Suokas exhibits a pore size from ca. 30 micrometers to ca. 1000 micrometers ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile of Kapadi’s device with the yarns as taught and suggested by Suokas, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesh, 617 F.2nd 272, 205 USPQ, 215 (CCPA 1980). In this case, optimizing the porosity within a range of micropore sizes so that it adequately seals against blood after implantation would have been obvious to the person of ordinary skill in the art.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kapadia, in view of Gabriele et al., (US20150320542) herein “Gabriele”.
Re. claim 23, Kapadia is silent about the textile includes a resorbable yarn in the weft.
However, Gabriele teaches a similar device, in the same field of endeavor which is textile, wherein the textile of Gabriele having the yarns made of elastomeric matrix material which is a biodegradable or bioresorbable material polyester ([0033]), for stimulating regenerative vessel healing and cell growth, while preventing occlusion and eventually degrading to leave only the native tissue behind, essentially creating a new artery or other vessel ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile of Kapadia’s device with the yarns as taught and suggested by Gabriele for stimulating regenerative vessel healing and cell growth, while preventing occlusion and eventually degrading to leave only the native tissue behind, essentially creating a new artery or other vessel.

Claims 22, 29, 30, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia, in view of Campbell et al. (WO 9940875 A1).
 Regarding claims 29 and 35, Kapadia discloses the invention substantially as stated above including a woven implantable textile in the form of a woven graft having first, second and third woven regions, but fails to disclose the length of the implant and the first, second and third woven region lengths.
Campbell discloses that it is known to size a woven graft to have a length of 300 mm (8cm + 17cm +5cm = 30cm; page 8, ll. 10-25) and that such a length is satisfactory for an endovascular graft. Campbell further discloses that relative lengths of segments may vary depending on the particular application for which the tubular prosthesis is to be used.  It would have been obvious to one of ordinary skill in the art to have constructed the graft of Kapadia to have a length of 300 millimeters since such a length is known in the art as satisfactory for an endovascular graft and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Because each of the first, second, and third weave constructions of Kapadia stretch the entire length of the prosthesis (and thus extend for 300 cm in view of Campbell’s teaching of an appropriate graft length), the first and third regions of the textile of Kapadia may each be considered a region with the leno weave (see first annotated figure in 35 USC 102 Rejections section) that is 80mm in length while the second region of the textile may be considered a region with the plain/twill weave that is 250ml long. The term “region” merely designates an area of the graft and need not include its entire length. 
Regarding claims 30 and 37, Kapadia fails to disclose that the first and second transition regions include a gradient of picks. Campbell teaches that it is known to taper a prosthesis in order to better fit patient’s irregular anatomy and for repairing and bridging an aneurysm in which the vessel lumen on one side of the aneurysm is larger than the vessel lumen on the other side of the aneurysm (page 4, ll. 3-10). Campbell further discloses that the number of picks may be varied along the length of the tapered prosthesis in order to form a tubular prothesis in which there is little variation in porosity of the first diameter segment, tapered segment, and second diameter segment (page 8, ll. 17-25). It would have been obvious to one of ordinary skill in the art to have modified the prior art implantable woven textile graft of Kapadia to include a tapered portion along its length and a gradient of picks along its length as taught by Campbell, in order to allow implantation into vessels having tapered configurations and to provide little variation in porosity between the first diameter segment, tapered segment, and second diameter segment of the graft when desired, as taught by Campbell. 
Regarding claim 22, Kapadia discloses the invention substantially as stated above including that the textile may be a PET yarn, but does not expressly disclose a yarn denier of between 15 and 50 denier. Campbell discloses a woven textile prosthesis wherein the yarn is between 15 and 50 denier, 40 denier in particular. Campbell discloses that such a small denier thread size allows for a thin-walled graft that is easily compacted into a small diameter (page 9, ll. 3-7; see also page 12, line 21-page 13, line 3). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Kapadia to use yarn having a yarn denier of 40 denier in view of Campbell, as such a modification is considered a substitution of one known yarn denier for constructing a woven textile graft for another wherein the results are predictable (i.e., a woven textile having a thin wall that is easily compacted into a small diameter) and one skilled in the art would have had a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 10/28/2022

/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771